Case: 15-13826   Date Filed: 05/06/2016   Page: 1 of 14


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-13826
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 6:14-cv-00840-SLB



SUSAN HERRON,

                                                            Plaintiff-Appellant,

                                  versus

SOCIAL SECURITY ADMINISTRATION, COMMISSIONER,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                for the Northern District of Alabama - Jasper
                        ________________________

                               (May 6, 2016)

Before HULL, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 15-13826     Date Filed: 05/06/2016    Page: 2 of 14


      Susan Herron appeals the district court’s order affirming the denial of her

application for supplemental security income (“SSI”), 42 U.S.C. §§ 405(g),

1383(c)(3). After review, we affirm.

                            I. BACKGROUND FACTS

      Herron began experiencing back and neck pain after she was involved in a

car accident in June 2000. In January 2001, Herron underwent a cervical

discectomy and fusion, but continued to experience chronic pain for which she

took high doses of OxyContin. In April 2010, Herron began treatment for chronic

pain in her back that radiated to her right leg, and a spine x-ray revealed mild

degenerative disc disease and mild facet degenerative joint disease at Herron’s L4-

5 and L5-S1 vertebrae.

      In October 2010, Herron filed an application for SSI alleging a disability

onset date of September 11, 2010 due to her back pain, neck pain, and depression.

In June 2012, Herron and a vocational expert testified at a hearing before an

Administrative Law Judge (“ALJ”). Afterward, the ALJ denied Herron’s

application. The ALJ found that: (1) Herron had the severe impairments of

degenerative disc disease, polyarthralgia (i.e., joint pain), chronic obstructive

pulmonary disease, depression, and benzodiazepine and opiate dependence; (2)

Herron could not perform her past relevant work; (3) but Herron had the residual

functional capacity (“RFC”) to perform unskilled light work with a sit/stand


                                              2
              Case: 15-13826     Date Filed: 05/06/2016    Page: 3 of 14


option. Based on the VE’s testimony, the ALJ further found that there were a

significant number of jobs in the national economy that Herron could perform,

including bench assembler, sorter, and bakery line attendant. Accordingly, the

ALJ found that Herron was not disabled. The Appeals Council denied Herron’s

request for review, making the ALJ’s decision the final decision of the

Commissioner. See Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001).

                                 II. DISCUSSION

A.    General Principles

      To determine whether a claimant is disabled, the ALJ uses a five-step,

sequential evaluation process. See 20 C.F.R. §§ 416.920(a)(1), (4); 416.905.

Using this process, the ALJ considers: (1) whether the claimant is engaged in

substantial gainful activity; (2) if not, whether the claimant has a severe

impairment or combination of impairments; (3) if so, whether the severe

impairment meets or equals an impairment listed in the Listing of Impairments;

(4) if not, whether the claimant has the RFC to perform her past relevant work; and

(5) if not, whether, in light of the claimant’s RFC, age, education, and work

experience, the claimant can perform other work that exists in significant numbers

in the national economy. See 20 C.F.R. §§ 920(a)(4) & (g), 416.960(c). The

claimant bears the burden to prove the first four steps. If the claimant does so, the




                                              3
               Case: 15-13826       Date Filed: 05/06/2016       Page: 4 of 14


burden shifts to the Commissioner to prove the fifth step. Jones v. Apfel, 190 F.3d
1224, 1228 (11th Cir. 1999). 1

       On appeal, Herron raises several related arguments with respect to the ALJ’s

determination, at steps four and five, that Herron had the RFC to perform light

work with a sit/stand option. Specifically, Herron argues that the ALJ erred by:

(1) disregarding objective medical tests and findings that substantiated her

subjective complaints of back and neck pain and her treating physician’s testimony

about the severity of her orthopedic issues; (2) failing to consider her impairments

in combination; (3) failing to accord significant weight to, and improperly

discrediting, her treating physician’s opinion that Herron “may have early signs of

ankylosing spondylitis”; and (4) partially discrediting Herron’s own statements

concerning the intensity, persistence, and limiting effects of her pain.

       In determining at steps four and five whether a claimant can perform her

past relevant work or other work, the ALJ must determine the claimant’s RFC by

considering all relevant medical and other evidence. Phillips v. Barnhart, 357 F.3d
1232, 1238-39 (11th Cir. 2004); see also 20 C.F.R. §§ 416.920(e), 416.945(a)(3).

The ALJ must explain the weight given to “obviously probative exhibits.” Cowart



       1
         We review de novo the legal principles underlying the Commissioner’s final decision,
but review “the resulting decision only to determine whether it is supported by substantial
evidence.” Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005). “Substantial evidence is
less than a preponderance, but rather such relevant evidence as a reasonable person would accept
as adequate to support a conclusion.” Id.
                                                   4
              Case: 15-13826     Date Filed: 05/06/2016    Page: 5 of 14


v. Schweiker, 662 F.2d 731, 735 (11th Cir. 1981). However, there is no “rigid

requirement that the ALJ specifically refer to every piece of evidence, so long as

the ALJ’s decision . . . is not a broad rejection” that leaves this Court with

insufficient information to conclude that the ALJ considered the claimant’s

medical condition as a whole. Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir.

2005).

      In assessing RFC, the ALJ must state with particularity the weight given to

different medical opinions and the reasons for doing so. Sharfarz v. Bowen, 825
F.2d 278, 279 (11th Cir. 1987). A treating physician’s medical opinion “must be

given substantial or considerable weight unless ‘good cause’ is shown to the

contrary.” Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1159 (11th Cir.

2004) (quotation marks omitted); see also 20 C.F.R. § 416.927(c)(2) (stating that

the treating physician’s opinion that is well-supported and not inconsistent with

other evidence receives “controlling weight”). The ALJ must “clearly articulate

the reasons for giving less weight” to a treating physician’s opinion. See Lewis v.

Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997); see also 20 C.F.R. § 416.927(c)(2)

(requiring the ALJ to give “good reasons” for not giving controlling weight to the

treating physician’s opinion).

      When the claimant attempts to establish disability through her own

testimony about her pain or other subjective symptoms, a three-part “pain


                                              5
              Case: 15-13826    Date Filed: 05/06/2016    Page: 6 of 14


standard” applies. Wilson v. Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002); SSR

96-7p, 62 Fed. Reg. 34483 (July 2, 1996). The pain standard requires the claimant

to show “(1) evidence of an underlying medical condition; and (2) either (a)

objective medical evidence confirming the severity of the alleged pain; or (b) that

the objectively determined medical condition can reasonably be expected to give

rise” to the claimed symptoms. Wilson, 284 F.3d at 1225; see also 20 C.F.R.

§ 416.929(a)-(b). If the ALJ determines that the claimant has a medically

determinable impairment that could reasonably produce the claimant’s pain or

other symptoms, then the ALJ evaluates the extent to which the intensity and

persistence of those symptoms limit the claimant’s ability to work. 20 C.F.R.

§ 416.929(b)-(c). At this stage, the ALJ considers the claimant’s history, the

medical signs and laboratory findings, the claimant’s statements, statements by

medical sources, and other evidence of how the pain affects the claimant’s daily

activities and ability to work. Id. § 416.929(c). If the ALJ decides to discredit the

claimant’s testimony about her symptoms, the ALJ must adequately explain the

reason for doing so. Foote v. Chater, 67 F.3d 1553, 1561-62 (11th Cir. 1995).

B.    The ALJ’s RFC Findings




                                             6
                Case: 15-13826        Date Filed: 05/06/2016        Page: 7 of 14


       The ALJ found that Herron had the RFC “to perform light work as defined

in 20 C.F.R. § 416.967(b) except the claimant would need a sit/stand option.”2 In

so doing, the ALJ applied the pain standard and found that Herron’s medically

determinable impairments “could reasonably be expected to cause the alleged

symptoms,” but that Herron’s “statements concerning the intensity, persistence and

limiting effects of these symptoms are not credible to the extent they are

inconsistent with” the ALJ’s RFC finding. The ALJ stated that Herron “estimated

that she is able to sit continuously for fifteen minutes, stand ten minutes, and walk

fifteen minutes,” that “she lays down two to three hours” on an average day, and

“she is able to lift no more than ten pounds.” 3 The ALJ found that Herron’s

“allegations of severe pain and functional limitations related to back and neck pain

[are] not fully supported by the evidence.”

       The ALJ reviewed Herron’s medical history as to her back and neck pain,

noting, inter alia, that: (1) Herron’s “cervical fusion with bone graft and plating in

January 2001 . . . was successful and she fully recovered despite failure to



       2
        A claimant’s RFC is a medical assessment of what she can do in a work setting despite
any mental, physical, or environmental limitations caused by her impairments and related
symptoms. 20 C.F.R. § 416.945(a). With respect to physical limitations, the ALJ assesses the
claimant’s ability to do things like sit, stand, walk, lift, carry, push or pull. Id. § 416.945(b).
Light work, as defined in the regulations, involves lifting no more than twenty pounds at a time,
with frequent lifting and carrying of objects weighing up to ten pounds and a good deal of
walking, standing or sitting and manipulating of arm and leg controls. Id. § 416.967(b).
       3
        Because Herron does not challenge the ALJ’s mental RFC findings related to her
depression, we do not discuss them.
                                                     7
                Case: 15-13826       Date Filed: 05/06/2016       Page: 8 of 14


complete physical therapy”; (2) Herron did not seek further treatment for back and

neck pain until April 2010; (3) Herron’s neurologist, Dr. Salah Uddin, performed a

physical examination that found “tenderness . . .over [Herron’s] SI joints and

along the paraspinal muscles from the L4 level to S2,” and that “[s]traight leg

raises were positive bilaterally at forty-five degrees”; (4) Dr. Uddin diagnosed

chronic low back pain with radiation into Herron’s right hip and leg, prescribed

medication which Herron reported helped, ordered x-rays that “showed mild

degenerative disc disease at L4-5 and L5-SI with mild facet degenerative joint

disease at [those] levels,” and a nerve conduction study that “did not show

radiculopathy and was noted to be normal”; and (5) Herron’s treating physician

since June 2010, Dr. Scott Twilley, confirmed objective findings of back, neck and

extremities pain with range of motion and diagnosed chronic musculoskeletal pain

and degenerative disc disease, and his treatment notes indicated that Herron’s

“pain is controlled with medication.”

       The ALJ noted Dr. Twilley’s statement in his deposition that Herron “may

have early signs of ankylosing spondylitis,” but the ALJ rejected this tentative

diagnosis because the evidence did not support it.4 The ALJ indicated that Dr.

Twilley’s own treatment notes did not contain “a diagnosis of ankylosing

spondylitis, or even a reference to ankylosing spondylitis,” but instead referred

       4
        The parties agree that ankylosing spondylitis is a type of inflammatory disease of the
spine that causes pain and stiffness and over time can cause the vertebrae to fuse together.
                                                    8
              Case: 15-13826     Date Filed: 05/06/2016   Page: 9 of 14


only to “degenerative disc disease” in Herron’s cervical and lumbar spine. The

ALJ also pointed to Dr. Uddin’s x-ray records that showed only mild degenerative

disc and joint disease and did not mention ankylosing spondylitis or the vertebrae

fusion that “is usually a symptom[ ] of this impairment.” Based “on the evidence

as a whole,” the ALJ found Herron’s testimony about the severity and functional

limitations of her back, neck, and leg pain to be only “partially credible.”

      The ALJ further found that Herron’s testimony about her daily activities was

“somewhat inconsistent with” Herron’s October 2010 function report, in which she

stated that she “prepares quick foods, helps take care of her daughter’s dogs,

occasionally watches her granddaughter, does some house work, and normally

shops for groceries once a week . . . .” The ALJ also noted that, although Herron

testified that she complied with all treatment recommendations, there was no

evidence in the record Herron had participated in the disc decompression therapy

or trigger point injections recommended by Dr. Uddin. In sum, the ALJ concluded

that Herron’s “self-reported limitations [were] not consistent with the medical

evidence and she simply allege[d] a greater degree of debilitation than what

objective evidence can support.”

C.    Herron’s Claims on Appeal

      After review, we conclude that the ALJ properly applied the pain standard

by finding that Herron had “medically determinable impairments” that “could


                                              9
             Case: 15-13826    Date Filed: 05/06/2016    Page: 10 of 14


reasonably be expected to cause the alleged symptoms.” The ALJ then properly

evaluated the intensity, persistence and limiting effects of Herron’s symptoms and

did not err in concluding that Herron had the RFC to perform light work with a

sit/stand option and that Herron’s statements concerning the intensity, persistence,

and limiting effects were “not credible to the extent they were inconsistent with”

that RFC assessment. The ALJ also showed good cause for rejecting Dr. Twilley’s

testimony that Herron “may” be showing early signs of ankylosing spondylitis

when the ALJ explained that Dr. Twilley’s tentative diagnosis was not supported

by either his own medical records or other medical evidence in the record. See

Phillips, 357 F.3d at 1240-41; see also Crawford, 363 F.3d at 1159 (concluding

ALJ’s decision to discredit treating physician’s opinion was supported by

substantial evidence where the physician’s opinion was not supported by his own

treatment notes). In addition, the ALJ adequately explained his reasons for

partially discrediting Herron’s testimony about the limiting effects of her back and

neck pain, namely that her testimony was not fully supported by the medical

evidence.

      Moreover, the ALJ’s reasons for rejecting Dr. Twilley’s tentative diagnosis

and partially discrediting Herron are supported by substantial evidence in the

record. Herron’s medical records indicate that she suffered from mild degenerative

disk and joint disease, that she had range of motion with pain, but that her pain was


                                            10
             Case: 15-13826     Date Filed: 05/06/2016   Page: 11 of 14


effectively controlled with medication. Although Dr. Uddin’s treatment

recommendations included trigger point injections for tenderness and disc

decompression therapy for long-term pain control, there is no evidence Herron

ever pursued either of these additional therapies. Dr. Twilley’s treatment notes,

including notes of his June 2010 x-rays of Herron’s spine, contain no mention of

ankylosing spondylitis or spinal fusion unrelated to Herron’s 2001 surgery.

Instead, Dr. Twilley’s x-ray notes are consistent with Dr. Uddin’s April 2010 x-ray

results, finding degenerative disc disease, bone spurs, some loss of the natural

cervical lordosis curve, and some narrowing of disc layers, but no “obvious acute

findings.” Further, a November 2010 physical RFC assessment based on Dr.

Uddin’s treatment records concluded that Herron could: occasionally lift or carry

up to 20 pounds, frequently lift or carry up to 10 pounds, stand or walk about six

hours in an eight-hour workday, sit about six hours an eight-hour workday, and

could push or pull in an unlimited manner.

      Herron also argues that the ALJ failed to consider her impairments in

combination. See 20 C.F.R. § 416.923 (providing that ALJ will consider the

combined effect of the claimant’s impairments throughout the disability

determination). This claim is without merit given that the ALJ found, at step three,

that Herron did not have an impairment or combination of impairments that met a

listed impairment. See Jones v. Dep’t of Health & Human Servs., 941 F.2d 1529,


                                             11
               Case: 15-13826       Date Filed: 05/06/2016      Page: 12 of 14


1533 (11th Cir. 1991) (explaining that the ALJ’s statement that the claimant did

not have an impairment or combination of impairments that met a listed

impairment “evidences consideration of the combined effect of [the claimant’s]

impairments”). Furthermore the ALJ’s RFC assessment, at steps four and five,

demonstrates that he considered the combined effect of Herron’s impairments, as

the RFC accounted for Herron’s physical and mental impairments.5 ]

       Contrary to Herron’s argument, the ALJ also did not disregard objective

medical evidence. In assessing RFC, the ALJ considered the entirety of the

medical record, including the treatment records of both Dr. Uddin and Dr. Twilley,

to which the ALJ assigned “significant weight.” The ALJ specifically mentioned

several objective tests, such as Dr. Uddin’s April 2010 x-rays and nerve

conduction studies, and the clinical findings from Dr. Uddin’s physical

examination, including tender points and a straight leg raise test. Dr. Twilley’s

testimony and treatment notes about his June 2010 x-rays are consistent with Dr.

Uddin’s x-ray results. Dr. Twilley’s nerve conduction studies, like those of Dr.



       5
          To the extent Herron contends the ALJ should have considered the limiting effects of
ankylosing spondylosis, the ALJ rejected Dr. Twilley’s tentative diagnosis. In any event, there
was no evidence in the record that Herron was experiencing any limiting effects from ankylosing
spondylosis that were distinct from the symptoms of her degenerative disc and joint disease. See
Moore, 405 F.3d at 1213 n.6 (“[T]he mere existence of . . . impairments does not reveal the
extent to which they limit [the claimant’s] ability to work or undermine the ALJ’s determination
in that regard.”). Dr. Twilley’s conclusory testimony that ankylosing spondylosis “is 100%
disabling” was not entitled to any significant weight as it was not a “medical opinion” and
addressed an issue reserved to the Commissioner. See 20 C.F.R. § 416.927(d)(1).
                                                  12
              Case: 15-13826    Date Filed: 05/06/2016    Page: 13 of 14


Uddin, were normal. The ALJ’s RFC assessment was not required to account for

every piece of evidence. See Dyer, 395 F.3d at 1211.

      Herron points to Dr. Twilley’s testimony that Herron tested positive for

HLA-B27, a protein found in the blood of people with ankylosing spondylitis.

However, the Mayo Clinic, the source Herron cites for information about

ankylosing spondylitis, states that there is no specific lab test to identify ankylosing

spondylitis, the presence of HLA-B27 does not mean a person suffers from

ankylosing spondylitis, and “most people who have the [HLA-B27] gene don’t

have ankylosing spondylitis.” See Diseases and Conditions, Ankylosing

Spondylitis, http://www.mayoclinic.org/diseases-conditions/ankylosing-

spondylitis/basics/tests-diagnosis/con-20019766 (last visited March 18, 2016). In

other words, Herron’s positive HLA-B27 test did not establish that she suffered

from ankylosing spondylitis. Given that Dr. Twilley’s own treatment notes did not

include a diagnosis (or even a mention) of ankylosing spondylitis after Herron

tested positive for HLA-B27, we do not think the ALJ’s failure to explicitly

address this piece of evidence is reversible error. See Cowart, 662 F.2d at 735

(requiring the ALJ to explain the weight given to only “obviously probative

exhibits”).

      In sum, substantial evidence supports the ALJ’s decisions to reject Dr.

Twilley’s ankylosing spondylitis diagnosis and partially discredit Herron’s


                                              13
             Case: 15-13826    Date Filed: 05/06/2016   Page: 14 of 14


testimony about the limiting effects of her pain. Substantial evidence also supports

the ALJ’s determination that despite her physical impairments, Herron retained the

RFC to perform light work with a sit/stand option. For all these reasons, we affirm

the ALJ’s denial of Herron’s application for SSI benefits.

      AFFIRMED.




                                            14